Citation Nr: 1037400	
Decision Date: 10/01/10    Archive Date: 10/12/10

DOCKET NO.  08-29 868A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs VA Medical Center in Tampa, 
Florida


THE ISSUE

Entitlement to reimbursement of or payment for unauthorized 
medical expenses associated with treatment received from November 
2, 2005, to November 7, 2005, at the Osceola Regional Medical 
Center.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1962 to 
September 1964.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an administrative decision by the Department of 
Veterans Affairs (VA) Medical Center (MC) in Tampa, Florida.  


FINDINGS OF FACT

1.  The Veteran was enrolled in the VA health care system at the 
time the medical treatment was provided, he had received VA 
medical services within the preceding 24 months, he is 
financially liable for such treatment, and he had no coverage 
under a health plan contract for payment of or reimbursement for 
expenses associated with his hospitalization in a private 
facility from November 2 to November 7, 2005.

2.  The condition for which the Veteran was treated was not 
service-connected, and he is not otherwise eligible for 
reimbursement under 38 U.S.C.A. § 1728.

3.  The claim for payment of or reimbursement for the medical 
expenses incurred was filed within 90 days of the date the 
Veteran was discharged from the private hospital.

4.  All treatment at the Osceola Regional Medical Center was for 
a medical emergency of such nature that a prudent lay person 
would reasonably expect that a delay in seeking immediate medical 
attention would be hazardous to life or health, and a VA or other 
Federal facility was not feasibly available at the time the 
Veteran first sought treatment.

5.  Transfer to a VA or other Federal facility was not feasible 
even once the Veteran's condition was stabilized on November 1, 
2005, due to the fact that the nearest VA or Federal facility 
(Tampa VAMC) did not have any rooms available despite the 
Veteran's numerous inquiries into being transfer to a VA 
facility.


CONCLUSION OF LAW

The criteria for payment of or reimbursement for medical expenses 
not previously authorized that were incurred for treatment at the 
Osceola Regional Medical Center from November 2, 2005, to 
November 7, 2005, have been met.  38 U.S.C.A. §§ 1725, 1728, , 
5107 (West 2002); 38 C.F.R. §§ 3.102, 17.120, 17.121, 17.1000-
17.1008 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran essentially contends that he is entitled to payment 
of or reimbursement for expenses associated with unauthorized 
medical treatment in November 2005 because services were rendered 
in a medical emergency and treatment at a VA facility was not 
feasible.

Generally, in cases where a claimant seeks reimbursement for 
unauthorized medical expenses, it must be determined (1) whether 
the services for which payment is sought were authorized by VA, 
and (2) whether the appellant is eligible for payment of or 
reimbursement for services not previously authorized.  See 
Hennessey v. Brown, 7 Vet. App. 143 (1994).

Payment of or reimbursement for expenses associated with 
emergency services for nonservice-connected conditions in non-VA 
facilities may be authorized under 38 U.S.C.A. § 1725 and 38 
C.F.R. §§ 17.1000- 1008.  Section 1725 was enacted by Congress as 
part of the Veterans Millennium Health Care and Benefits Act, 
Pub. L. No. 106-117, 113 Stat. 1553 (1999).  The provisions of 
the Act became effective as of May 29, 2000.  To be eligible for 
reimbursement under this authority, the Veteran has to satisfy 
all of the following criteria:

(a) The emergency services were provided in a hospital emergency 
department or a similar facility held out as providing emergency 
care to the public;

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature that 
a prudent layperson would have reasonably expected that delay in 
seeking immediate medical attention would have been hazardous to 
life or health (this standard would be met if there were an 
emergency medical condition manifesting itself by acute symptoms 
of sufficient severity (including severe pain) that a prudent 
layperson who possesses an average knowledge of health and 
medicine could reasonably expect the absence of immediate medical 
attention to result in placing the health of the individual in 
serious jeopardy, serious impairment to bodily functions, or 
serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not have 
been considered reasonable by a prudent layperson (as an example, 
these conditions would be met by evidence establishing that a 
Veteran was brought to a hospital in an ambulance and the 
ambulance personnel determined that the nearest available 
appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care 
beyond the initial emergency evaluation and treatment is for a 
continued medical emergency of such a nature that the Veteran 
could not have been safely transferred to a VA or other Federal 
facility;

(e) At the time the emergency treatment was furnished, the 
Veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C.A. Chapter 
17 within the 24-month period preceding the furnishing of such 
emergency treatment;

(f) The Veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan contract for 
payment or reimbursement, in whole or in part, for the emergency 
treatment (this condition cannot be met if the Veteran has 
coverage under a health-plan contract but payment is barred 
because of a failure by the Veteran or provider to comply with 
the provisions of that health-plan contract, e.g., failure to 
submit a bill or medical records within specified time limits, or 
failure to exhaust appeals of the denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, the 
claimant has exhausted without success all claims and remedies 
reasonably available to the Veteran or provider against a third 
party for payment of such treatment; and the Veteran has no 
contractual or legal recourse against a third party that could 
reasonably be pursued for the purpose of extinguishing, in whole 
or in part, the Veteran's liability to the provider; and

(i) The Veteran is not eligible for reimbursement under 38 
U.S.C.A. § 1728 for the emergency treatment provided (38 U.S.C.A. 
§ 1728 authorizes VA payment or reimbursement for emergency 
treatment to a limited group of Veterans, primarily those who 
receive emergency treatment for a service-connected disability).

38 C.F.R. § 17.1002; see also 38 U.S.C.A. § 1725.

The criteria are conjunctive, not disjunctive; thus all criteria 
must be met.  See Melson v. Derwinski, 1 Vet. App. 334, 337 
(1991) (use of the conjunctive "and" in a statutory provision 
meant that all of the conditions listed in the provision must be 
met).

In this case, on November 1, 2007, the Veteran arrived at the 
Emergency Room at the Osceola Regional Medical Center.  Upon 
arrival, it was determined that he had left leg swelling, 
inflammation that had been present for a week, accompanied by a 
fever.  He was admitted to the hospital for further work-up and 
treatment with intravenous antibiotics.  A discharge summary 
indicates that the Veteran had been treated by an infectious 
disease physician and started on IV antibiotics, but that due to 
the problems with his lower extremity, he was going to need 
prolonged antibiotic therapy.  He was discharged to home with an 
IV.  The physician noted that upon discharge, the Veteran had 
stable lab results, was afebrile, and his leg had improved 
greatly.  

The Board notes that the VA authorized treatment for the Veteran 
at Osceola Regional Medical Center for the first day (November 1, 
2005) that the Veteran was treated in the emergency room.  
Therefore, the matter for consideration is whether he is eligible 
for payment of or reimbursement for medical services from 
November 2, 2005, to November 7, 2005.

The Veteran testified before the undersigned Veterans Law Judge 
in June 2010.  During his hearing he stated that he had sought 
emergency medical treatment for cellulitis in his left leg at 
Osceola Regional Medical center and that he could not be safely 
transferred to James Hayley VA Medical Center after he was 
stabilized.  The Veteran stated that he called VA and VA gave him 
permission to head to the private hospital emergency room 
immediately because the Veteran was in a life-threatening 
situation.  Upon arrival the Veteran informed the private 
hospital that he was a veteran, and he was ultimately admitted to 
the hospital.  The Veteran stated that upon admission he was 
vomiting, dehydrated and had a lot of pain in his leg.  
Additionally, he said his leg was swollen to five times its 
normal size.  He further indicated that upon admission to the 
private hospital, the administrative personnel called VA.  VA 
reported having no rooms available, but informed him to keep 
checking to see when a room at the Tampa VAMC might be available 
so that the Veteran could be transferred.  

Seven days after admission, the Veteran was released.  He 
reported that he had been on IV drugs for his entire stay at the 
hospital and that upon discharge, his leg was better but not 
completely healed.  The Veteran had to continue IV antibiotic 
therapy at home for another six weeks after his discharge.  VA 
supplied the medications and a nurse who came to the Veteran's 
house to administer the medicines.  The Veteran's wife testified 
that she witnessed the administrative personnel call the VA 
hospital in Tampa multiple times during the Veteran's stay to 
inquire as to whether there was a room available for the Veteran.  
Finally, the Veteran testified that a few months after the 
November 2005 episode, he had another recurrence, in which he was 
told to seek treatment at a different private hospital, but was 
ultimately able to be transferred to the VA hospital in Tampa.

The Board acknowledges the VA's determination that the Veteran's 
condition was stable as of November 1, 2005, when the Veteran was 
treated in the emergency room and admitted for further treatment, 
and thus reimbursement for medical expenses for November 1, 2005, 
were approved.  

With respect to the availability of a VA facility on and after 
November 2, 2005, the treatment records indicate that the Veteran 
had been receiving continued treatment for an infectious disease, 
and was ultimately diagnosed with cellulitis.  While the Veteran 
was considered stabilized, he stated that not only did his 
cellulitis necessitate IV treatment for his infection, but that 
repeated attempts to find him a room at the nearest VA facility 
were unsuccessful.  Thus, transfer to the nearest VA facility in 
Tampa for continued treatment was not feasible.  

In sum, the Veteran first sought treatment at the Osceola 
Regional Medical Center Emergency Room on November 1, 2005, after 
being advised by VA to go to the emergency room for a life-
threatening condition.  He was admitted to the hospital for 
treatment and to determine the cause of his infection.  He 
remained in the hospital on IV antibiotics until he was 
discharged on November 7, 2007.  While he was an inpatient in the 
private hospital, attempts were made to determine if there was a 
room available for a Veteran at the nearest VA facility in Tampa.  
The Veteran's wife witnessed hospital staff making the phone 
calls.  Thus, resolving all reasonable doubt in favor of the 
Veteran, the Board finds that a VA or other Federal facility was 
not feasibly available at that point because the nearest facility 
did not have any rooms available for the Veteran.  

Accordingly, the criteria for payment of or reimbursement for the 
medical expenses incurred in connection with treatment received 
at the Osceola Regional Medical Center from November 2, 2005, to 
November 7, 2005.


ORDER

Payment of or reimbursement for medical expenses not previously 
authorized that were incurred in connection with treatment at the 
Osceola Regional Medical Center from November 2, 2005, to 
November 7, 2005, is granted.



____________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


